Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 10/27/2021 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5, 7 – 13, 15 – 20, 22, and 23, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a device, non-transitory machine-readable medium, and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of sharing news stories obtained from various media sources. This is a social activity long practiced by humans and is considered managing personal behavior or relationships or interactions between people. This is categorized as a certain method of organizing human activity grouping of abstract idea.

A method, comprising: receiving, media source content from each of a plurality of media source content providers resulting in multiple versions of the media source content, wherein the media source content includes a news event, and wherein the media source content is indicative of a presence of at least one person at the news event; 
generating a content score for the media source content in response to correlating the multiple versions of the media source content, wherein the correlating of the multiple versions comprises receiving first feedback from social media users regarding authenticity of the news event and receiving second feedback from the social media users regarding veracity of the plurality of media source content providers, wherein the correlating further comprises determining if a respective calendar of the at least one person corroborates that the at least one person attended the news event, wherein the content score includes a numerical value, and wherein the generating of the content score comprises normalizing the content score based on a number of the multiple versions of the media source content corresponding to the news event; 
determining that the content score satisfies a threshold; and,
providing a version of the media source content and the content score to a communication device, wherein the version of the media source content is one of the multiple versions of the media source content, and wherein the version of the media source content and the numerical value are presented on the communication device.
These claims describe the actions that humans undertake to take share, review, and evaluate news stories and determine a level of believability of those stories, perhaps based on their level of confidence in the source (another person.)  These steps describe social activities performed in neighborhoods, towns, and cities, often as a daily ritual. Thus, these actions illustrate social activities, described as managing personal behavior or relationships or interactions between people. Therefore, they are considered a certain method of organizing human activity, which is an abstract idea.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
a processing system including a processor,
a memory that stores executable instructions; and,
non-transitory machine-readable medium.
These additional elements simply instruct one to practice the abstract idea of the social activities and evaluations utilizing a processing system, memory, instructions, and non-transitory machine-readable medium, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. 

Furthermore, the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.  Examiner’s determination is based on analysis under MPEP 2106.05, and lack of support for an inventive concept.  Examples contained therein include examples that the courts have found not to be enough to qualify as significantly more.  Similar to analysis under Step 2A, Prong Two, the claimed elements seek to apply the judicial exception on a computer.  Another facet would be that the claimed elements seem to merely add insignificant extra-solution activity to the abstract idea.  Newly amended language includes “determining if a respective calendar of the at least one person corroborates that the at least one person attended the news event.”  This action (firstly performed “by a processing system”, appears to be a data gathering limitation.  It reads as to check a person’s online calendar.  This act, secondly, is an old social interaction activity performed by many people when trying to schedule work or play activities; i.e., they check their calendar. Thirdly, it is only one recited insignificant application.  The MPEP gives examples such as cutting hair after determining a style; this claim reads as ‘check a calendar’ after a news story is posted.  Lastly, if the claimed elements added significantly more, they might be significantly described in the disclosure.  However, Examiner has found no significant detail in the Drawings detailing the corroboration of calendars, and Specification contains a broad mention (similar to the claim language) to the calendar only one time, at [00025].  Therefore, the lack of significant contribution of the claimed elements bolster the determination that these recitations do not amount to significantly more.  

Dependent claims 2 – 5, 13, 15, 16, 19, 20, 22, and 23 contain further recitations to the same abstract idea found in claims 1, 12, and 18. Recitations to analyzing a plurality of stories and correlating (scoring and normalizing) the source content, using location, time, and/or clothing and weather data (facts) are inherent aspects of the news stories reviewed and shared. Furthermore, these claims do not contain anything that is considered an additional element that would be considered under Step2A, Prong Two, or at Step 2B. 
Dependent claims 7 and 17 contain further recitations to the same abstract idea found in claims 1 and 12. The recitation to using image recognition techniques is a reference to further computer implementation for performing the abstract idea and does not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).
Dependent claims 8 – 11 contain further recitations to the same abstract idea found in claim 1. Using social media, whether to obtain feedback from other humans, or obtain their scoring or ranking of news content, is implicit to the ‘social activities’ aspects that recite the managing personal behavior or interactions between people category of certain method of organizing human activity grouping of abstract idea. These claims also do not 
Therefore, for the reasons set above, claims 1 – 5, 7 – 13, 15 – 20, 22, and 23, are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. Applicant’s argument, begins on page 9, discussing 35 U.S.C. § 101, and rejection of prior claims 1 – 5, 7 – 13, 15 – 20, 22, and 23. Examiner respectfully disagrees with Applicant, and based on the reasoning below, maintains that the amended claims recite an abstract idea, as guided by the PEG Update.
As detailed above, claim 18, is representative of claims 1 and 12, and details the method for performing the abstract idea of social activities (interactions between people).  The recited elements describe the actions that humans undertake to take share, review, and evaluate news stories and determine a level of believability of those stories, perhaps based on their level of confidence in the source (another person.)  These steps describe social activities performed in neighborhoods, towns, and cities, often as a daily ritual.  One can picture members of a community meeting in a town hall or residents in a neighborhood congregating at the end of the street.    A human would hear all versions of a story and ‘generate a content score’, perhaps on a ‘scale of 1 to 10’, based on who told the story.  This individual would weigh factors such as someone’s presence at the scene, or history of stretching the truth.  Based on the believability of a news source, this 

Applicant next argues, on page 10, that under Step 2A, Prong Two analysis, the claims provide for integration into a practical application.  Examiner respectfully disagrees and maintains that under Prong Two analysis, this judicial exception is not integrated into a practical application.   
First, the claims as a whole, only describe utilizing a processing system, memory, instructions, and non-transitory machine-readable medium, to perform the method that defines the abstract idea.  These components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. 
Second, there is no recitation that would be considered as relevant as described in MPEP 2106.04(d).  Mainly, no improvement in the functioning of a computer, or improvement to other technology or technical field is disclosed or argued.  Furthermore, the recited elements fall squarely into the above “apply it” on a computer analysis that courts have identified as not integrating into a practical application.   Therefore, Applicant’s arguments are not persuasive.

Examiner has evaluated all additional elements to determine whether they amount to an inventive concept and has considered them both individually and in combination to see if they amount to significantly more than the judicial exception itself.  A detailed analysis above, results in the determination that the claimed elements lack support for an inventive concept.  Similar to analysis under Step 2A, Prong Two, the claimed elements seek to apply the judicial exception on a computer.  Another factor is that the claimed elements seem to merely add insignificant extra-solution activity to the abstract idea.  Newly amended language includes “determining if a respective calendar of the at least one person corroborates that the at least one person attended the news event.”  This action (firstly performed “by a processing system”, appears to be a data gathering limitation.  It reads as to check a person’s online calendar; this is a further recitation to a social interaction.    Additionally, it is only a single recited insignificant application, without significant detail in the disclosure.  This help leads to the conclusion that there is a lack of significant contribution of the claimed elements to the inventive concept.  

Applicant next argues on page 15, that previously rejected claims are now allowable based on newly amendments to the claims.  Examiner finds Applicant’s arguments persuasive.  Therefore, the previous rejections of claims 1 – 5, 7 – 13, 15 – 20, 22, and 23 is withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687